Claim set filed 4/14/2021:

    PNG
    media_image1.png
    164
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    77
    626
    media_image2.png
    Greyscale


Claim sets filed 11/1/2021 and 11/2/2021:

    PNG
    media_image3.png
    234
    648
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    76
    660
    media_image4.png
    Greyscale


Please compare the above claim sets.  Specifically as of 4/14/2021, claim 23 did not recite “from about 6 to about 8”.  The claim language of claim 24, per 4/14/2021, is 
	It is further noted that during prosecution the claim term “about” was rejected and removed from the claims.  See prosecution history.
	Claim sets filed 11/1/2021 and 11/2/2021 have not been entered because they do not include all of the claim limitations and changes, as required by MPEP guidelines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654